 

Exhibit 10.2

 

EXECUTION COPY

 

CHANGE IN CONTROL AGREEMENT

 

This Amended and Restated Change in Control Agreement (this "Agreement"),
effective as of April 6, 2015, is made between ABM Industries Incorporated, a
Delaware corporation (the "Company") and the individual executing this Agreement
as the Executive on the signature page (the "Executive").

 

RECITALS

 

A.           The Executive is a senior executive of the Company and has made and
is expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;

 

B.           The Company recognizes that the possibility of a Change in Control,
as hereinafter defined, exists and that such possibility, and the uncertainty it
may create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders,
including a reduction of the value received by stockholders in a Change in
Control transaction;

 

C.           The Company desires to assure itself of both present and future
continuity of management and to establish fixed severance benefits for certain
of its senior executives, including the Executive, applicable in the event of a
Change in Control; and

 

D.           The Company desires to provide additional inducement for the
Executive to continue to remain in the employ of the Company. Accordingly, the
Company and the Executive agree as follows:

 

1.            Certain Defined Terms.   In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

 

(a)       "After-Tax Amount" means the amount to be received by an Executive
determined on an after-tax basis taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law and any applicable federal,
state and local income and employment taxes.

 

(b)       "Base Pay" means the Executive's annual base salary rate as in effect
at the time a determination is required to be made under Section 4.

 

(c)       "Board" means the Board of Directors of the Company; any action of the
Board herein contemplated will be valid if adopted by a majority of the total
number of directors then in office or a majority of the Incumbent Directors and,
for purposes of interpreting, amending or waiving any portion of this Agreement,
may be adopted by a majority of the Incumbent Directors by written action,
whether or not

 

 

 

 

unanimous, or may be delegated by specific action of the Board of Directors
after the date hereof to any directorate committee comprised solely of Incumbent
Directors who are also Independent Directors.

 

(d)       "Cause" shall mean, with respect to the Executive: (i) the willful and
continued failure to substantially perform the Executive’s duties and
responsibilities for reasons other than death or disability, after a written
demand for substantial performance is delivered to him/her by the Company which
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties; (ii) the
Executive’s conviction(or entry of a plea bargain admitting criminal guilt) of
any felony or a misdemeanor involving moral turpitude; (iii) intentional breach
by the Executive of his/her fiduciary obligations to the Company or any
securities laws applicable to the Company; or (iv) intentional wrongful
engagement by the Executive in any Competitive Activity; and, for purposes of
this subsection (iv), any such act shall have been demonstrably and materially
harmful to the Company. For purposes of this Agreement, no act or failure to act
on the part of the Executive will be deemed “intentional” if it was due
primarily to an error in judgment or negligence, but will be deemed
“intentional” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company.

 

(e)       "Change in Control" means that during the Term any of the following
events occurs, provided that the occurrence of such event constitutes a “change
in effective ownership or control” of the Company, as defined in Section 409A:

 

(i)          any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") (A) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 35% of the combined voting power of the
then-outstanding Voting Stock of the Company or succeeds in having nominees as
directors elected in an "election contest" within the meaning of Rule 14a-12(c)
under the Exchange Act and (B) within 18 months after either such event,
individuals who were members of the Board of Directors of the Company
immediately prior to either such event cease to constitute a majority of the
members of the Board of Directors of the Company; or

 

(ii)         a majority of the Board ceases to be comprised of Incumbent
Directors; or

 

(iii)        the consummation of a reorganization, merger, consolidation, plan
of liquidation or dissolution, recapitalization or sale or other disposition of
all or substantially all of the assets of the Company or the acquisition of the
stock or assets of another corporation, or other transaction (each, a "Business
Transaction"), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the
then-outstanding shares of Voting Stock of the entity

 

2

 

 

resulting from such Business Transaction or, if it is such entity, the Company
and (B) at least one-half of the members of the Board of Directors of the entity
resulting from such Business Transaction were Incumbent Directors at the time of
the execution of the initial agreement providing for such Business Transaction.

 

(f)       "Code" means the Internal Revenue Code of 1986, as amended.

 

(g)       "Competitive Activity" means the Executive's participation, without
the written consent signed by an officer of the Company and authorized by the
Board, in the management of any business enterprise if (i) such enterprise
engages in substantial and direct competition with the Company and such
enterprise's sales of any product or service competitive with any product or
service of the Company amounted to 10% of such enterprise's net sales for its
most recently completed fiscal year and if the Company's net sales of said
product or service amounted to 10% of the Company's net sales for its most
recently completed fiscal year or (ii) the primary business done or intended to
be done by such enterprise is in direct competition with the business of
providing facility services in any geographic market in which the Company
operates. "Competitive Activity" will not include the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant
thereto, if such ownership is less than 5% of the outstanding voting securities
or units of such enterprise.

 

(h)       "Employee Benefits" means the benefits and service credit for benefits
as provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which the Executive is entitled to
participate, including without limitation any stock option, performance share,
performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.

 

(i)       "ERISA" means the Employee Retirement Income Security Act of 1976, as
amended

 

(j)       "Excess Parachute Payment" means a payment that creates an obligation
for Executive to pay excise taxes under Section 280G of the Code or any
successor provision thereto.

 

(k)       "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(l)       "Good Reason" means the occurrence of one or more of the following
events:

 

3

 

 

(i)          Failure to elect or reelect or otherwise to maintain the Executive
in the office or the position he had with the Company immediately prior to a
Change in Control, or a substantially equivalent or better office or position
than that which he had with the Company immediately prior to the Change in
Control, in either such case with the Company, any legal successor to the
Company or, if the Company merges with or into another entity with substantial
operations, with respect to the business of the Company and its Subsidiaries
substantially as conducted immediately prior to the Change in Control;

 

(ii)         Failure of the Company to remedy any of the following within 30
calendar days after receipt by the Company of written notice thereof from the
Executive: (A) a significant adverse change in the nature or scope of the
authorities, powers or functions attached to the position with the Company which
the Executive held immediately prior to the Change in Control, (B) a material
reduction in the Executive's Base Pay, (C) a material reduction in the
Executive's Incentive Pay Opportunity or Incentive Pay Target, or (D) the
termination or denial of the Executive's rights to material Employee Benefits or
a material reduction in the scope or value thereof, unless such termination or
reduction referred to in clauses (B), (C) or (D) applies on a substantially
similar basis to all executives of the Company and its parent entities or such
right is replaced with a right with a substantially similar scope or value;

 

(iii)        The liquidation, dissolution, merger, consolidation or
reorganization of the Company or the transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);

 

(iv)        If the Executive's principal residence at the time in question is
within 35 miles of the Company's headquarters or the headquarters of the
Subsidiary that is Executive's employer, the Company requires the Executive to
have Executive's principal location of work changed to any location that is in
excess of 50 miles from such residence without Executive's prior written
consent; or

 

(v)         Without limiting the generality or effect of the foregoing, any
material breach of this Agreement or any Other Employment Agreement (as defined
in Section 6) by the Company or any successor thereto which is not remedied by
the Company within 10 calendar days after receipt by the Company of written
notice from the Executive of such breach.

 

A termination of employment by the Executive for one of the reasons set forth in
clauses (i) - (v), above, will not constitute "Good Reason" unless, within the
60-day period immediately following the occurrence of such Good Reason event,
the Executive has given written notice to the Company specifying in reasonable
detail the event or events relied upon for such termination and the Company has
not remedied such event or events within 30 days of the receipt of such notice.
The Company and the Executive may

 

4

 

 

mutually waive in writing any of the foregoing provisions with respect to an
event or events that otherwise would constitute Good Reason.

 

(m)      "Incumbent Directors" means the individuals who, as of the date hereof,
are Directors of the Company and any individual becoming a Director subsequent
to the date hereof whose election, nomination for election by the Company's
shareholders or appointment was approved by a vote of at least two-thirds of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual's election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

 

(n)       "Incentive Pay" means compensation in addition to Base Pay determined
by reference to one or more performance measures, whether payable in cash,
securities or otherwise.

 

(o)       "Incentive Pay Opportunity" means the maximum amount of Incentive Pay
that the Executive would receive pursuant to any Incentive Pay Plan in existence
immediately prior to a Change in Control (disregarding the effects of the Change
in Control, including without limitation increased depreciation or amortization,
financing expense and transaction costs), assuming satisfaction of all
thresholds or other conditions thereto established (i) prior to the Change in
Control or (ii) after the Change in Control either (A) with the Executive's
specific prior written approval or (B) by action of a committee of the Board
comprised solely of Independent Directors.

 

(p)       "Incentive Pay Plan" means any plan, program, agreement or arrangement
(excluding employee stock options, restricted stock or other rights the value of
which is determined solely by reference to the value of the Company's common
stock).

 

(q)       "Incentive Pay Target" means the amount or value of Incentive Pay the
Executive would have received assuming that the Incentive Pay Plans in effect
immediately prior to the Change in Control continue unchanged and are satisfied
at the target level and, if applicable, any conditions to entitlement to payment
at the target level thereunder that are not measured by the Company's results of
operation are satisfied at the target level.

 

(r)        "Independent Directors" means directors who qualify as "independent"
directors under then-applicable New York Stock Exchange rules applicable to
compensation committees (whether or not the Company's securities continue to be
listed for trading thereon).

 

(s)       "Other Agreement" means an agreement, contract or understanding
(including any option or equity plan or agreement) other than this Agreement,
heretofore or hereafter entered into by the Executive with the Company or any
Subsidiary.

 

5

 

  

(t)        "Retirement Plans" means the benefit plans of the Company that are
intended to be qualified under Section 401(a) of the Code and any supplemental
executive retirement benefit plan or any other plan that is a successor thereto
as such Retirement Plans were in effect immediately prior to the Change in
Control and if the Executive was a participant in such Retirement Plan
immediately prior to the Change in Control.

 

(u)       Section 162(m) means Section 162(m) of the Code, and the regulations
and guidance promulgated thereunder, or any successor statute.

 

(v)       Section 409A means Section 409A of the Code, and the regulations and
guidance promulgated thereunder, or any successor statute.

 

(w)       "Severance Period" means the period of time commencing on the date of
the first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control and (ii)
the Executive's death.

 

(x)        "Subsidiary" means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.

 

(y)        "Term" means the period commencing as of the date hereof and expiring
on the close of business on December 31, 2011; provided, however, that (i)
commencing on January 1, 2012 and each January 1 thereafter, the term of this
Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs
during the Term, the Term will expire on the last day of the Severance Period;
and (iii) subject to Section 3(c), if, prior to a Change in Control, the
Executive ceases for any reason to be a full-time employee of the Company,
thereupon without further action the Term shall be deemed to have expired and
this Agreement will immediately terminate and be of no further effect.

 

(z)        "Termination Date" means the date on which the Executive's employment
is terminated (the effective date of which will be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b)).

 

(aa)      "Voting Stock" means securities entitled to vote generally in the
election of directors.

 

(bb)      "Welfare Benefits" means Employee Benefits that are provided under any
"welfare plan" (within the meaning of Section 3(1) of ERISA) of the Company, and
fringe benefits and other perquisites of employment, such as car allowances,
club dues, financial planning and product discounts.

 

2.            Operation of Agreement.   This Agreement will be effective and
binding immediately upon its execution, but, anything in this Agreement to the
contrary

 

6

 

 

notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.

 

3.           Termination Following a Change in Control.   (a) In the event of
the occurrence of a Change in Control, the Executive's employment may be
terminated by the Company during the Severance Period and the Executive will be
entitled to the benefits provided by Section 4 unless such termination is the
result of the occurrence of one or more of the following events:

 

(i)          The Executive's death;

 

(ii)         if the Executive becomes permanently disabled within the meaning
of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to the Change in Control; or

 

(iii)        Cause.

 

If, during the Severance Period, the Executive's employment is terminated by the
Company other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), the
Executive will be entitled to the benefits provided by Section 4, provided that
such termination constitutes a “separation from service” as defined in Section
409A.

 

(b)       In the event of the occurrence of a Change in Control, the Executive
may terminate employment with the Company during the Severance Period for Good
Reason with the right to severance compensation as provided in Section 4
regardless of whether any other reason, other than Cause, for such termination
exists or has occurred, including without limitation other employment.

 

(c)       Nothing in this Agreement will (i) be construed as creating an express
or implied contract of employment, changing the status of Executive as an
employee at will, giving Executive any right to be retained in the employ of the
Company, or giving Executive the right to any particular level of compensation
or benefits or (ii) interfere in any way with the right of the Company to
terminate the employment of the Executive at any time with or without Cause,
subject in either case to the obligations of the Company under this Agreement.

 

4.            Severance Compensation.   (a) If, following the occurrence of a
Change in Control, the Company terminates the Executive's employment during the
Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
or if the Executive terminates Executive's employment pursuant to Section 3(b)
(any such termination, a "Triggering Termination"), provided that such
Triggering Termination constitutes a “separation from service” as defined in
Section 409A, the Company will pay to the Executive the amounts described in
Annex A within five business days after the Termination Date (subject to the
provisions of Section 4(d) of this Agreement) and will

 

7

 

 

continue to provide to the Executive the benefits described in Annex A for the
periods described therein.

 

(b)       Without limiting the rights of the Executive at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the "prime
rate" as set forth from time to time during the relevant period in The Wall
Street Journal "Money Rates" column, plus 200 basis points, compounded monthly,
or, if less, the maximum rate legally allowed. Such interest will be payable as
it accrues on demand. Any change in such prime rate will be effective on and as
of the date of such change.

 

(c)       Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control, the Company will pay in
cash to the Executive a lump sum amount equal to the sum of (i) any unpaid
Incentive Pay that has been earned, accrued, allocated or awarded to the
Executive for any performance period that by its terms as in effect prior to a
Triggering Termination has been completed (any such period, a "Completed
Performance Period") (regardless of whether payment of such compensation would
otherwise be contingent on the continuing performance of services by the
Executive) and (ii) the Pro Rata Portion of the Incentive Pay Target in effect
for any subsequent performance period. For this purpose, "Pro Rata Portion"
means (x) the number of days from and including the first day immediately
following the last day of the immediately preceding Completed Performance Period
to and including the Termination Date, divided by (y) the total number of days
in such subsequent performance period. Such payments will be made at the earlier
of (x) the date prescribed for payment pursuant to the applicable plan, program
or agreement and (y) within five business days after the Termination Date, and
will be payable and calculated disregarding any otherwise applicable vesting
requirements.

 

(d)       To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier). In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A, and any payments
described in Annex A that are due within the “short term deferral period” as
defined in Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise.

 

5.            Limitations on Payments and Benefits.   Notwithstanding any
provision of this Agreement or any Other Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement or any Other
Agreement would be an Excess Parachute Payment (including after taking into
account the value, to the maximum extent permitted by Section 280G of the Code,
of the covenants in Section 8 hereof), but for the application of this sentence,
then the payments and benefits to be paid or provided under

 

8

 

 

this Agreement and any Other Agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction will not be made if such
reduction would result in Executive receiving an After-Tax Amount less than 90%
of the After-Tax Amount of the severance payments he or she would have received
under Section 4 or under any Other Agreement without regard to this clause.
Whether requested by the Executive or the Company, the determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence, and the value to be
assigned to the Executive's covenants in Section 8 hereof for purposes of
determining the amount, if any, of the Excess Parachute Payment will be made at
the expense of the Company by the Company's independent accountants or benefits
consultant. The fact that the Executive's right to payments or benefits may be
reduced by reason of the limitations contained in this Section 5 will not of
itself limit or otherwise affect any other rights of the Executive pursuant to
this Agreement or any Other Agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this Section 5,
the Executive will be entitled to designate the payments and/or benefits to be
so reduced in order to give effect to this Section 5, provided, however, that
payments that do not constitute deferred compensation within the meaning of
Section 409A shall be reduced first. The Company will provide the Executive with
all information reasonably requested by the Executive to permit the Executive to
make such designation. In the event that the Executive fails to make such
designation within 10 business days after receiving notice from the Company of a
reduction under this Section 5, the Company may effect such reduction in any
manner it deems appropriate.

 

6.            No Mitigation Obligation; Other Agreements.   (a) The Company
hereby acknowledges that it will be difficult and may be impossible for the
Executive to find reasonably comparable employment following the Termination
Date. Accordingly, the payment of the severance compensation by the Company to
the Executive in accordance with the terms of this Agreement is hereby
acknowledged by the Company to be reasonable, and the Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise, except as expressly provided in Paragraph 2(E) of Annex A.

 

(b)          A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that the Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company or Subsidiary
providing Employee Benefits, which rights will be governed by the terms thereof.
To the extent that the Executive receives payments by reason of his or her
termination of employment pursuant to any other employment or severance
agreement or employee plan (collectively, "Other Employment Agreements"), the
amounts otherwise receivable under Section 4 will be reduced by the amounts
actually paid pursuant to the Other Employment Agreements, but not below zero,
to avoid duplication of payments so that the total amount payable or value of
benefits receivable hereunder and under the Other Employment Agreements is

 

9

 

 

not less than the amounts so payable or value so receivable had such benefits
been paid in full hereunder.

 

7.            Legal Fees and Expenses.   It is the intent of the Company that
the Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive's rights
in connection with any dispute arising under this Agreement because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive's choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such dispute or
proceeding. Without respect to whether the Executive prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all reasonable attorneys' and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
in bad faith or with no colorable claim of success. The Executive shall promptly
submit a written request for reimbursement of such expenses, but in no event
later than ninety days following the date on which such expenses were incurred,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require, and such reimbursements will be made within thirty business
days after delivery of the Executive’s written requests for payment.

 

8.            Competitive Activity; Confidentiality; Nonsolicitation.   (a) For
the period following the Termination Date specified in Paragraph (3) of Annex A
(the "Non-Competition Period"), subject to the Executive's receipt of benefits
under Section 4, the Executive will not, without the prior written consent of
the Company, which consent will not be unreasonably withheld, engage in any
Competitive Activity.

 

(b)       During the Term, the Company agrees that it will disclose to Executive
its confidential or proprietary information (as defined in this Section 8(b)) to
the extent necessary for Executive to carry out Executive's obligations to the
Company. The Executive hereby covenants and agrees that Executive will not,
without the prior written consent of the Company, during the Term and two years
thereafter disclose to any person not employed by the Company, or use in
connection with engaging in competition with the Company, any confidential or
proprietary information of the Company. For purposes of this Agreement, the term
"confidential or proprietary information" will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by Executive's breach of this Section 8(b)) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company's financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, and all

 

10

 

 

other secrets and all other information of a confidential or proprietary nature.
For purposes of the preceding two sentences, the term "Company" will also
include any Subsidiary (collectively, the "Restricted Group"). The obligations
imposed by this Section 8(b) will not apply (i) during the Term, in the course
of the business of and for the benefit of the Company, (ii) if such confidential
or proprietary information has become, through no fault of the Executive,
generally known to the public or (iii) if the Executive is required by law to
make disclosure (after giving the Company notice and an opportunity to contest
such requirement).

 

(c)       The Executive hereby covenants and agrees that for a period ending one
year after the Termination Date Executive will not, without the prior written
consent of the Company, which consent will not unreasonably be withheld as to
Executive's personal assistant, on behalf of Executive or on behalf of any
person, firm or company, directly or indirectly, attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.

 

(d)       Executive and the Company agree that the covenants contained in this
Section 8 are reasonable under the circumstances and subject to the provisions
of Section 14 of this Agreement. Executive acknowledges and agrees that the
remedy at law available to the Company for breach of any of Executive's
obligations under this Section 8 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive's violation of
any such provision of this Agreement, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage.

 

9.             Employment Rights.   Nothing expressed or implied in this
Agreement will create any right or duty on the part of the Company or the
Executive to have the Executive remain in the employment of the Company or any
Subsidiary prior to or following any Change in Control.

 

10.           Withholding of Taxes.   The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any applicable law, regulation or
ruling.

 

11.           Successors and Binding Agreement.   (a) The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by

 

11

 

 

purchase, merger, consolidation, reorganization or otherwise (and such successor
will thereafter be deemed the "Company" for the purposes of this Agreement), but
will not otherwise be assignable, transferable or delegable by the Company.

 

(b)       This Agreement will inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c)       This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive's right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive's will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

 

12.           Notices.   For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at Executive's principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 

13.          Governing Law.   The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware and federal law, without
giving effect to the principles of conflict of laws of such State, except as
expressly provided herein. In the event the Company exercises its discretion
under Section 8(d) to bring an action to enforce the covenants contained in
Section 8 in a court of competent jurisdiction where the Executive has breached
or threatened to breach such covenants, and in no other event, the parties agree
that the court may apply the law of the jurisdiction in which such action is
pending in order to enforce the covenants to the fullest extent permissible.

 

14.          Validity.   If any provision of this Agreement or the application
of any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, including without limitation Section 8
hereof, the remainder of this Agreement and the application of such provision to
any other person or circumstance will not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal will be reformed to the extent
(and only to the extent) necessary to make it enforceable,

 

12

 

 

valid or legal. If any covenant in Section 8 should be deemed invalid, illegal
or unenforceable because its time, geographical area, or restricted activity, is
considered excessive, such covenant will be modified to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

 

15.          Miscellaneous.   No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. The headings used in this Agreement are intended for convenience or
reference only and will not in any manner amplify, limit, modify or otherwise be
used in the construction or interpretation of any provision of this Agreement.
References to Sections are to Sections of this Agreement. References to
Paragraphs are to Paragraphs of an Annex to this Agreement. Any reference in
this Agreement to a provision of a statute, rule or regulation will also include
any successor provision thereto.

 

16.          Survival.   Notwithstanding any provision of this Agreement to the
contrary, the parties' respective rights and obligations under Sections 3(c), 4,
5, 7, 8, 9, 10, 11(b), 16 and 18 will survive any termination or expiration of
this Agreement or the termination of the Executive's employment following a
Change in Control for any reason whatsoever.

 

17.          Beneficiaries.   The Executive will be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive's death, and may change such election, in either case by giving
the Company written notice thereof in accordance with Section 12. In the event
of the Executive's death or a judicial determination of the Executive's
incompetence, reference in this Agreement to the "Executive" will be deemed,
where appropriate, to the Executive's beneficiary, estate or other legal
representative.

 

18.          Counterparts.   This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

 

19.          Section 409A.   To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A. This Agreement will be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A will have no force and
effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by Section 409A and may be made by the
Company without the consent of the Executive). Prior to any Change in Control,
the Company and the Executive will agree to any amendment of this Agreement
approved by the Board based on the advice of Skadden, Arps, Slate,

 

13

 

 

Meagher & Flom, LLP or any other nationally recognized law firm designated by
the Board that such amendment, if implemented, is or is reasonably likely to
reduce any adverse effect on the Company or the Executive of any rule,
regulation or IRS interpretation of Section 409A and that such firm is
recommending similar changes or provisions to its other clients that have
change-in-control, severance or employment agreements or plans.

 

[Intentionally left blank.]

 

14

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

  ABM INDUSTRIES INCORPORATED         By: /s/ Angelique Carbo     Angelique
Carbo         Title: Senior Vice President- Human   Resources

 

  D. ANTHONY SCAGLIONE         Signature: /s/ D. Anthony Scaglione     D.
Anthony Scaglione

 

15

 

 

Annex A

 

SEVERANCE COMPENSATION, ETC.

 

(1) A lump sum payment in an amount equal to two times the sum of (A) Base Pay
(at the rate in effect for the year in which the Termination Date occurs), plus
(B) Incentive Pay Target (or, if the Incentive Pay Target shall not have been
established or shall be reduced after a Change in Control, the highest aggregate
Incentive Pay Target as in effect for any of the three fiscal years immediately
preceding the year in which the Change in Control occurred).

 

(2) (A) For any Welfare Benefits that the Executive was receiving or entitled to
receive immediately prior to the Termination Date (or, if greater, immediately
prior to the reduction, termination or denial described in Section 1(1)(ii))
that are considered to be "reimbursement arrangements" covered under Section
1.409A-1(b)(9)(iv)(A) of the Code:

 

(i)       for a period of 18 months following the Termination Date (the
"Continuation Period"), the Company will arrange to provide the Executive with
Welfare Benefits substantially similar to those that the Executive was receiving
or entitled to receive immediately prior to the Termination Date (or, if
greater, immediately prior to the reduction, termination, or denial described in
Section 1(I)(ii)) except that the level of any such Welfare Benefits to be
provided to the Executive may be reduced in the event of a corresponding
reduction generally applicable to all similarly situated recipients of or
participants in such Welfare Benefits. If and to the extent that any benefit
described in this Paragraph 2 is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company or any Subsidiary, as the
case may be, then the Company will itself pay or provide for the payment to the
Executive, Executive's dependents and beneficiaries, of such Welfare Benefits
along with, in the case of any benefit described in this Paragraph 2 that is
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Company or any Subsidiary, an
additional amount such that after payment by the Executive, or Executive's
dependents or beneficiaries, as the case may be, of all taxes so imposed, the
recipient retains an amount equal to such taxes. Such tax payment will be made
to the Executive by the Company no later than December 31st of the year in which
the Executive remits such tax payments to the appropriate taxing authorities.

 

16

 

 

(ii)      the Company will pay to the Executive, in a lump sum within the time
period described in Section 4(a), an amount equal to the difference between (1)
the present value of the continuation of such benefits for 18 months and (2) the
present value of the benefits the Executive will receive under Paragraph 2(A)
(i).

 

(B)  Notwithstanding the foregoing, or any other provision of the Agreement, for
purposes of determining the period of continuation coverage to which the
Executive or any of Executive's dependents is entitled pursuant to Section 4980B
of the Code under the Company's medical, dental and other group health plans, or
successor plans, the Executive's "qualifying event" will be the termination of
the Continuation Period and the Executive will be considered to have remained
actively employed on a full-time basis through that date, provided, however,
that (1) with respect to health benefits the continuation period will in all
events terminate on the 18-month anniversary of the termination date as so
determined and (2) the Company will pay, or reimburse the Executive for, all
COBRA continuation costs during such period.

 

(C)  For purposes of the immediately preceding sentence and for purposes of
calculating service or age to determine the Executive's eligibility for welfare
benefits, including benefits under any retiree medical benefits or life
insurance plan or policy, the Executive will be considered to have remained
actively employed on a full-time basis through the termination of the
Continuation Period.

 

(D)  For any Welfare Benefits that the Executive was receiving or entitled to
receive immediately prior to the Termination Date (or, if greater, immediately
prior to the reduction, termination, or denial described in Section 1(1)(5))
that are not considered to be "reimbursement arrangements" covered under Section
1.409A-1(b)(9)(iv)(A) of the Code, the Company shall pay to the Executive,
within the time period described in Section 4(a), in a lump sum, an amount equal
to the present value of the continuation of such benefits for 18 months
following the Termination Date.

 

(E)  Welfare Benefits otherwise receivable by the Executive pursuant to this
Paragraph 2 will be reduced to the extent comparable Welfare Benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive's Termination Date, and any such Welfare Benefits
actually received by the Executive will be reported by the Executive to the
Company.

 

(3)  The Non-Competition Period contemplated by Section 8(a) will be 12 months
from the Termination Date.

 

17

 

 